Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to the applicant’s arguments
The previous rejection is withdrawn. 
Over the course of a new search, a new reference was found. This is deemed to be relevant. A new rejection is made herein. Applicant’s arguments are now moot in view of the rejection. 


    PNG
    media_image1.png
    854
    1372
    media_image1.png
    Greyscale
Taveira is silent but Suzuki et al. teaches “determining, by the processor and based at least in part on the sensor data, an amount of time until the at least one second entity will enter the zone defined around the first entity; and
responsive to determining that the amount of 
time until the at least one second entity will enter the zone satisfies a time threshold requirement, providing, by the processor, the amount”  (see FIG. 7a-7b where the area is provided around a user/pedestrian and the amount of time that the vehicle will enter the zone around the pedestrian and will hit the pedestrian is provided as a countdown and a vehicle will emit a message to the street via a projected image that “car is coming in 20 seconds”) 
    PNG
    media_image2.png
    862
    715
    media_image2.png
    Greyscale

          It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of TAVEIRA of QUALCOMM™ with the teachings of SUZUKI of Subaru™ since SUZUKI teaches that a vehicle can include 1. Detect a pedestrian position, and 2. A vehicle speed, and 3. Determine a distance and 4. Estimate an arrival time of the vehicle to the zone of the pedestrian.  Then the vehicle can set a count down image and project this count down on the street. The pedestrian view the “countdown” and can say to themselves I have one minute before a collision and then continue walking slowly or if it reads “1 second” to collision, then the pedestrian can jump out of the way or run to prevent a collision.   This can provide increased safety as the vehicle can never surprise the pedestrian and the pedestrian can view the notification to stop an accident.  See FIG. 4-8 and abstract and col. 6, line 10 to col. 9, line 13 of Suzuki 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 15-16 are rejected under 35 U.S.C. Sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”)  and in view of U.S. Patent No.: 10,416,837 B2 to Reif that was filed in 2017 and in view of U.S. Patent Pub. No.: US 2016/0291149 A1 to Zeng et al. that was filed in 2015 and in view of United States Patent No.: 10,300,846 B2 to Suzuki et al. that was filed in 2017 (hereinafter “Suzuki”).  

    PNG
    media_image3.png
    776
    507
    media_image3.png
    Greyscale

“ 1. A method comprising:
receiving, by a processor of an apparatus, sensor data associated with at least a first entity, the sensor data corresponding to at least one of a location of the first entity or surroundings of the first entity; (see FIG. 1d an element 170 and 171 that communicates via an RF signal to the UAV antenna 131) (see paragraph 45) (see station 214 and 256, 230 that can communicate with the drone 100) (see claims 1-9; see paragraph 44-46 where the drone receives navigation signals and beacon signals and restricted area signals from the ground station)

identifying, by the processor and based at least in part on the sensor data, at least one second entity, wherein, based at least in part on a first trajectory along which the first entity is traveling and a second trajectory along which the at least one second entity is traveling, see paragraph 55-56 where the drone can be provided a conditional access to the restricted area) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 

    PNG
    media_image3.png
    776
    507
    media_image3.png
    Greyscale
it is expected that the at least one second entity will enter a zone defined around the first entity; (see FIG. 3b where the first  drone will enter a restricted area and the second drone 100a will move around the restricted area) 
    PNG
    media_image4.png
    615
    770
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    556
    675
    media_image5.png
    Greyscale

The primary reference to Taveira is silent but Reif teaches “…determining, by the processor and based at least in part on the sensor data, ….until the at least one second entity will enter the zone; and  (see FIG. 2a to 2b where there is a warning region 230 and an indication in terms of distance that an object can hit the user and enter the bounding box; see col. 2, line 1-55 where when  the object gets close then at that time the object enters the warning zone the area can flash red or 
          It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of TAVEIRA of QUALCOMM™ with the teachings of REIF of FACEBOOK™ since REIF teaches that a user device can include a virtual reality bounding box 260 that surrounds a first user 255.  The bounding box 260 can include a first safe region 270 and also a warning region 280 and a collision region past 280.  The user may be provided more salient alerts when in the warning region 280 to avoid a collision with an object entering the region.  This can provide increased safety as the user can be instructed to move back into the safer region and avoid the collision.  See abstract and col. 2, lines 1-50 and claims 1-4 of Reif.     

    PNG
    media_image6.png
    439
    639
    media_image6.png
    Greyscale

Taveira is silent but Zeng et al. teaches “…an amount of time …..providing, by the processor, the amount of time until the at least one second entity will enter the zone as at least one of (a) input to a navigation function or (b) to be displayed as a countdown via a display element and/or speaker element of the first entity”.  (see paragraph 29 where a time to enter the zone is determined the zone 16 and based on the velocity of the remote vehicle; see claims 1-9);
          It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of 
The office takes official notice.  It is well known in the art to use a countdown timer for an indication of when a collision would occur between objects.  See paragraph 29, of US 2019/0206247 A1 to Xie. 

    PNG
    media_image1.png
    854
    1372
    media_image1.png
    Greyscale
Taveira is silent but Suzuki et al. teaches “determining, by the processor and based at least in part on the sensor data, an amount of time until the at least one second entity will enter the zone defined around the first entity; and
responsive to determining that the amount of 
time until the at least one second entity will enter the zone satisfies a time threshold requirement, providing, by the processor, the amount”  (see FIG. 7a-7b where the area is provided around a user/pedestrian and the amount of time that the vehicle will enter the zone around the pedestrian and will hit the pedestrian is provided as a countdown and a vehicle will emit a message to the street via a projected image that “car is coming  
    PNG
    media_image2.png
    862
    715
    media_image2.png
    Greyscale



In regard to claim 2, and 16, Taveira is silent but Zeng et al. teaches “…2. The method of claim 1, further comprising:
identifying a transportation mode associated with the at least one second entity; (see claim 8 where the remote vehicle is identified using a tail lights, door handles and wheels)
determining, based on profile information associated with at least one of the first entity or a human operator or passenger onboard the first entity, whether a countdown is to be displayed for second entities of the transportation mode; and (see claim 13 where the warning is provided and the brakes are automatically applied if it enters the warning zones)
responsive to determining that the countdown is to be displayed, causing the countdown to be displayed.  (see paragraph 29 where a time to enter the zone is determined the zone 16 and based on the velocity of the remote vehicle; see claims 1-9); 
          It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of TAVEIRA of QUALCOMM™ with the teachings of ZENG of GM™ since ZENG teaches that a vehicle can include a number of zones formed around the vehicle 36-38. A “time to enter” the warning zone 16 can be determined.  Also, a braking envelope time to enter can be provided in 

Claims 3 and 17 are rejected under 35 U.S.C. SEC. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”)  and in view of U.S. Patent No.: 10,416,837 B2 to Reif that was filed in 2017 and in view of U.S. Patent Pub. No.: US 2016/0291149 A1 to Zeng et al. that was filed in 2015 and in further in view of U.S. Patent No.: 10,937,315 B2 to O’Sullivan that was filed in 2007 and in view of Suzuki. 
In regard to claim 3 and claim 17, Taveira is silent but O’Sullivan teaches “….3. The method of claim 1, further comprising:
identifying a transportation mode associated with the at least one second entity; and
causing a transportation mode symbol indicating the transportation mode to be displayed” (see col. 8, lines 25 to 60 where 
          It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of TAVEIRA of QUALCOMM™ with the teachings of O’Sullivan since it teaches that a vehicle transportation mode can be determined based on a vehicle type and a vehicle class and displayed for a ride share.  See col. 8, lines 25-60. 

Taveira is silent but Zeng et al. teaches “…in association with the countdown”. (see claim 13 where the warning is provided and the brakes are automatically applied if it enters the warning zones) (see paragraph 29 where a time to enter the zone is determined the zone 16 and based on the velocity of the remote vehicle; see claims 1-9);
          It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of TAVEIRA of QUALCOMM™ with the teachings of ZENG of GM™ since ZENG teaches that a vehicle can include a number of zones formed around 

Claims 4-6 and 18 are rejected under 35 U.S.C. SEC. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”)  and in view of U.S. Patent No.: 10,416,837 B2 to Reif that was filed in 2017 and in view of U.S. Patent Pub. No.: US 2016/0291149 A1 to Zeng et al. that was filed in 2015 and in further in view of U.S. Patent No.: 10867210 to Mao et al. that was filed in 2018 and in view of Suzuki.
In regard to claim 4 and 18, the primary reference to Taveira is silent but Mao teaches “… 4. The method of claim 1, further comprising identifying the display element and/or speaker element of the first entity based on at least one of (a) a location of the at least one second entity (see FIG. 6b where the vehicles sensors subsystems 1-n 204a to 204 n for each of the autonomous vehicles are provided via a channel 
with respect to the first entity or (b) profile information associated with at least one of the first entity or a human operator or passenger onboard the first entity. (See col. 8, lines 1-36; see FIG. 1 where the autonomous vehicle 122 has a local computer with model parameter values 172 that are used for a coarse and a fine planning and are used to classify objects locally but that are determined in the cloud computer as a neural network device. This remote device also includes a training neural network 114 and a training engine 116 and then model parameter values 170; see col. 16, lines 1 -25; see also FIG. 3 where the sensors are captured at the vehicle and then the multiple channels of sensor data are provided to the NN system and then it is returned to the vehicle for a fine object classification to provide a remote object recognition classification; see also claims 1-9; see col. 4, line 10 to col. 6, line 65 where the neural network is located at a cloud data center and remote from but can communicate with the sensor channels. For example, the local computer can determine that the first detected vehicle is a vehicle however the remote data center can determine that the vehicle has a turn signal on 
          It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of TAVEIRA of QUALCOMM™ with the teachings of MAO of Waymo™ since MAO teaches that a vehicle can expand it’s capability by including a first channel and a second or n channel of the vehicle sensor data (LIDAR, RADAR, CAMERA, etc) in a communication channel 155 to the cloud server from the av to the expansion device of the cloud. This can offload the object recognition from the av to the cloud server.  The cloud server can then use this as training data generally and train a neural network to provide model parameters 170. This can be returned immediately to the autonomous vehicle to provide an improved object classification.  Thus, the av can offload a driving operation of object classification to the server from the av.   For example, the expansion can provide --not just recognizing a second different person or vehicle --but instead that the second driver of the second vehicle is waving the autonomous vehicle over for a better and more correct object classification and trajectories and collision avoidance using a more expensive computer.  This offloading of the operations can 

The primary reference to Taveira is silent but Zeng et al. teaches “…5. The method of claim 1, wherein the display element is one of a rear view mirror of the first entity, a driver’s side mirror of the first entity, a passenger side mirror of the first entity, a windshield of the first entity, an in-vehicle display of the first entity, a dashboard display element of the first entity, a wearable heads up display worn by a human operator or passenger onboard the first entity. (see claim 8 where the remote vehicle is identified using a tail lights, door handles and wheels)
          It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of TAVEIRA of QUALCOMM™ with the teachings of ZENG of GM™ since ZENG teaches that a vehicle can include a number of zones formed around the vehicle 36-38. A “time to enter” the warning zone 16 can be determined.  Also, a braking envelope time to enter can be provided in block 14.    This can provide increased safety as the vehicle can be 

The primary reference to Taveira is silent but Zeng teaches “…6. The method of claim 1, further comprising:
updating the amount of time until the at least one second entity will enter the zone based at least in part on additional sensor data, the additional sensor data corresponding to an updated location of the first entity or updated surroundings of the first entity; and
providing the updated amount of time until the at least one second entity will enter the zone. (see claim 13 where the warning is provided and the brakes are automatically applied if it enters the warning zones) (see paragraph 29 where a time to enter the zone is determined the zone 16 and based on the velocity of the remote vehicle; see claims 1-9);
          It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of TAVEIRA of QUALCOMM™ with the teachings of ZENG of GM™ since 

Claim 7 is rejected under 35 U.S.C. SEC. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”)  and in view of U.S. Patent No.: 10,416,837 B2 to Reif that was filed in 2017 and in view of U.S. Patent Pub. No.: US 2016/0291149 A1 to Zeng et al. that was filed in 2015 and in view of U.S. Patent Application Pub. No.: US 2021/0215486 A1 to Percy et al. that was filed in 6-1-18 (hereafter “Percy”) and in view of Suzuki. 
The primary reference to Taveira is silent but Percy teaches “…7. The method of claim 1, wherein the at least one second entity comprises two or more second entities and a number of countdowns provided via one or more display elements and/or speak elements of the first entity is determined based on profile information associated with at least one of the first entity or a human operator or passenger onboard the first entity”, (see paragraph 72, and 83)  
          It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of TAVEIRA of QUALCOMM™ with the teachings of PERCY since PERCY teaches that a vehicle can include a number of countdown timers 222 in FIG. 2. This provides a count down time for different countdown events for display by the user 804.   This can provide a count down for the arrival of an object or to enter a zone set by the user.   See paragraph 72 and 83. 

The primary reference to Taveira is silent but Zeng teaches “…each countdown of the number of countdowns corresponding to one second entity of the two or more second entities. (See claim 13 where the warning is provided and the brakes are automatically applied if it enters the warning zones) (see paragraph 29 where a time to enter the zone is determined the zone 16 and based on the velocity of the remote vehicle; see claims 1-9);
Claim 8 is rejected under 35 U.S.C. SEC. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”)  and in view of U.S. Patent No.: 10,416,837 B2 to Reif that was filed in 2017 and in view of U.S. Patent Pub. No.: US 2016/0291149 A1 to Zeng et al. that was filed in 2015 and in view of U.S. Patent Application Pub. No.: US 2021/0215486 A1 to Percy et al. that was filed in 6-1-18 (hereafter “Percy”) and in view of U.S. Patent No.: US 2009/0174575 A1 to Allen and in view of Suzuki. 
The primary reference to Taveira is silent but Allen teaches “…8. The method of claim 7, wherein the number of countdowns provided correspond to second entities (see FIG. 15 where four vehicles are indicating passing through the zone) of the two or more second entities having shortest times until the second entity enters the zone”. (see paragraph 185-186, 438 and 491 where a timer is set on the speed of the vehicles passing through the zone and when the timer is completed a violation is provided for the number of vehicles speeding through the zone)
          It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of 


    PNG
    media_image7.png
    633
    624
    media_image7.png
    Greyscale

Claim 9 is rejected under 35 U.S.C. SEC. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”)  and in view of U.S. Patent No.: 10,416,837 B2 to Reif that was filed in 2017 and in view of U.S. Patent Pub. No.: US 2016/0291149 A1 to Zeng et al. that was filed in 2015 and in view of U.S. Patent Application Pub. No.: US 2021/0215486 A1 to Percy et al. that was filed in 6-1-18 (hereafter “Percy”) and in view of U.S. Patent No.: US 2009/0174575 A1 to Allen and in view of Suzuki. 

Mao teaches “…9. The method of claim 8, further comprising:
identifying a transportation mode associated with each of the two or more second entities; (see claim 5)
determining, based on profile information associated with at least one of the first entity or a human operator or passenger onboard the first entity, whether each second entity of the two or (see FIG. 1 where the autonomous vehicle 122 has a local computer with model parameter values 172 that are used for a coarse and a fine planning and are used to classify objects locally but that are determined in the cloud computer as a neural network device. This remote device also includes a training neural network 114 and a training engine 116 and then model parameter values 170; see col. 16, lines 1 -25; see also FIG. 3 where the 
          It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of TAVEIRA of QUALCOMM™ with the teachings of MAO of Waymo™ since MAO teaches that a vehicle can expand it’s capability by including a first channel and a second or n channel of the vehicle sensor data (LIDAR, RADAR, CAMERA, etc) in a communication channel 155 to the cloud server from the av to the expansion device of the cloud. This can offload the object recognition from the av to the cloud server.  The cloud server 

The primary reference to Taveira is silent but Zeng teaches “…more second entities are eligible for a countdown based on the corresponding transportation mode; and
providing the amount of time until the second entity enters the zone for a number of second entities that are eligible for a countdown that have shortest times until the second entity enters the zone”. ”.  (see paragraph 29 where a time to enter the zone is determined 
          It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of TAVEIRA of QUALCOMM™ with the teachings of ZENG of GM™ since ZENG teaches that a vehicle can include a number of zones formed around the vehicle 36-38. A “time to enter” the warning zone 16 can be determined.  Also, a braking envelope time to enter can be provided in block 14.    This can provide increased safety as the vehicle can be instructed to brake or avoid a collision using the time to enter.  See paragraph 29-31 of Zeng. 

Claims 10-14 and 19-20 are rejected under 35 U.S.C. SEC. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”)  and in view of U.S. Patent No.: 10,416,837 B2 to Reif that was filed in 2017 and in view of U.S. Patent Pub. No.: US 2016/0291149 A1 to Zeng et al. that was filed in 2015 and in view of Suzuki. 

The primary reference to Taveira is silent but Zeng teaches “…10. The method of claim 1, further comprising determining whether the time until the second entity enters the zone satisfies a time threshold requirement,  the time threshold requirement. ”.  (See paragraph 29 where a time to enter the zone is determined the zone 16 and based on the velocity of the remote vehicle; see claims 1-9)
          It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of TAVEIRA of QUALCOMM™ with the teachings of ZENG of GM™ since ZENG teaches that a vehicle can include a number of zones formed around the vehicle 36-38. A “time to enter” the warning zone 16 can be determined.  Also, a braking envelope time to enter can be provided in block 14.    This can provide increased safety as the vehicle can be instructed to brake or avoid a collision using the time to enter.  See paragraph 29-31 of Zeng. 


    PNG
    media_image1.png
    854
    1372
    media_image1.png
    Greyscale
Taveira is silent but Suzuki et al. teaches “is determined by in part on a mode of transportation associated with the second entity”  (see first entity being a vehicle and a second entity being a pedestrian who is walking; see FIG. 7a-7b where the area is provided around a user/pedestrian and the amount of time that the vehicle will enter the zone around the pedestrian and will hit the pedestrian is provided as a countdown and a vehicle will emit a message to the street via a projected image that “car is coming in 20 seconds”) 
    PNG
    media_image2.png
    862
    715
    media_image2.png
    Greyscale

          It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of TAVEIRA of QUALCOMM™ with the teachings of SUZUKI of Subaru™ since SUZUKI teaches that a vehicle can include 1. Detect a pedestrian position, and 2. A vehicle speed, and 3. Determine a distance and 4. Estimate an arrival time of the vehicle to the zone of the pedestrian.  Then the vehicle can set a count down image and project this count down on the street. The pedestrian view the “countdown” and can say to themselves I have one minute before a collision and then continue walking slowly or if it reads “1 second” to collision, then the pedestrian can jump out of the way or run to prevent a collision.   This can provide increased safety as the vehicle can never surprise the pedestrian and the pedestrian can view the notification to stop an accident.  See FIG. 4-8 and abstract and col. 6, line 10 to col. 9, line 13 of Suzuki 



 “…11. The method of claim 1, wherein a result of the navigation function comprises instructions for an automated driver assistance system or an automated driving system. ”. (see claim 13 where the warning is provided and the brakes are automatically applied if it enters the warning zones) (see paragraph 29 where a time to enter the zone is determined the zone 16 and based on the velocity of the remote vehicle; see claims 1-9);
          It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of TAVEIRA of QUALCOMM™ with the teachings of ZENG of GM™ since ZENG teaches that a vehicle can include a number of zones formed around the vehicle 36-38. A “time to enter” the warning zone 16 can be determined.  Also, a braking envelope time to enter can be provided in block 14.    This can provide increased safety as the vehicle can be instructed to brake or avoid a collision using the time to enter.  See paragraph 29-31 of Zeng. 

“…12. The method of claim 1, further comprising based at least in part on map data and the time until the at least one second entity enters the zone, determining an interaction section of at least portions of one or more traversable map elements path along which it is expected that the at least one second entity will enter the zone. (see FIG. 2a to 2b where there is a warning region 230 and an indication in terms of distance that an object can hit the user and enter the bounding box; see col. 2, line 1-55 where when  the object gets close then at that time the object enters the warning zone the area can flash red or opaque or transparent to indicate that the object will hit the user or bump the user 240b);
          It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of TAVEIRA of QUALCOMM™ with the teachings of REIF of FACEBOOK™ since REIF teaches that a user device can include a virtual reality bounding box 260 that surrounds a first user 255.  The bounding box 260 can include a first safe region 270 and also a warning region 280 and a collision region past 280.  The user may be provided more salient alerts when in the warning region 280 to avoid a collision with an object entering the region.  

The primary reference to Taveira is silent but Zeng teaches “…13. The method of claim 12, further comprising, based on map data corresponding to the interaction section, determining whether to modify the operation of the first entity so that the at least one second entity enters the zone in a modified interaction zone. (see paragraph 29 where a time to enter the zone is determined the zone 16 and based on the velocity of the remote vehicle; see claims 1-9) (see claim 8 where the remote vehicle is identified using a tail lights, door handles and wheels);
          It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of TAVEIRA of QUALCOMM™ with the teachings of ZENG of GM™ since ZENG teaches that a vehicle can include a number of zones formed around the vehicle 36-38. A “time to enter” the warning zone 16 can be determined.  Also, a braking envelope time to enter can be provided in block 14.    This can provide increased safety as the vehicle can be 

The primary reference to Taveira is silent but Reif teaches “…14. The method of claim 13, further comprising generating and providing or causing the providing of interaction section modification instructions, wherein operation of the first entity in accordance with the interaction section modification instructions is expected to cause the at least one second entity to enter the zone in the modified interaction zone. (See bounding box 210, and safe region 220 and the warning region 230 and in FIG. 2b a more salient alert is provided from the safe to the warning region to the collision area; see FIG. 3b ) (see FIG. 2a to 2b where there is a warning region 230 and an indication in terms of distance that an object can hit the user and enter the bounding box; see col. 2, line 1-55 where when  the object gets close then at that time the object enters the warning zone the area can flash red or opaque or transparent to indicate that the object will hit the user or bump the user 240b) 



    PNG
    media_image4.png
    615
    770
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    556
    675
    media_image5.png
    Greyscale


 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668